United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49777 ATLAS AMERICA PUBLIC #10 LTD. (Name of small business issuer in its charter) Pennsylvania 25-1891457 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Park Place Corporate Center One 1000 Commerce Drive, 4th Floor Pittsburgh, PA (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412)-489-0006 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer,” “non accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ ATLAS AMERICA PUBLIC #10 LTD. (A Pennsylvania Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION (Unaudited) PAGE Item1: Condensed Balance Sheets as of June 30, 2015 and December 31, 2014 3 Condensed Statements of Operations for the Three and Six Months ended June 30, 2015 and 2014 4 Condensed Statements of Comprehensive (Loss) Income for the Three and Six Months ended June 30, 2015 and 2014 5 Condensed Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2015 6 Condensed Statements of Cash Flows for the Six Months ended June 30, 2015 and 2014 7 Notes to Condensed Financial Statements 8 Item2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item4: Controls and Procedures 20 PART II. OTHER INFORMATION Item1: Legal Proceedings 20 Item6: Exhibits 21 SIGNATURES 22 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #10 LTD. CONDENSED BALANCE SHEETS (Unaudited) June 30,2015 December31,2014 ASSETS Current assets: Cash and cash equivalents $ - $ - Accounts receivable trade–affiliate Asset retirement receivable-affiliate Current portion of derivative assets Total current assets Gas and oil properties, net Long-term derivative assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accounts payable trade-affiliate $ $ - Accrued liabilities Current portion of put premiums payable-affiliate Total current liabilities Asset retirement obligations Long-term put premiums payable-affiliate Commitments and contingencies Partners’ capital: Managing general partner’s interest ) ) Limited partners’ interest (2,135 units) ) ) Accumulated other comprehensive income Total partners’ capital ) ) $ $ See accompanying notes to condensed financial statements. 3 ATLAS AMERICA PUBLIC #10 LTD. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEndedJune30, Six Months EndedJune30, REVENUES Natural gas and oil $ (Loss) gain on mark-to-market derivatives ) - - Total revenues COSTS AND EXPENSES Production Depletion Accretion of asset retirement obligation General and administrative Total costs and expenses Net (loss) income $ ) $ $ ) $ Allocation of net (loss) income: Managing general partner $ ) $ $ ) $ Limited partners $ ) $ $ ) $ Net (loss) income per limited partnership unit $ ) $ 7 $ ) $ 17 See accompanying notes to condensed financial statements. 4 ATLAS AMERICA PUBLIC #10 LTD. CONDENSED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, Net (loss) income $ ) $ $ ) $ Other comprehensive loss: Unrealized holding gain (loss) on cash flow hedging contracts - - ) Difference in estimated hedge gains receivable ) Less: reclassification adjustment for realized (gains) losses of cash flow hedges in net (loss) income ) ) ) Total other comprehensive loss ) Comprehensive (loss) income $ ) $ $ ) $ See accompanying notes to condensed financial statements. 5 ATLAS AMERICA PUBLIC #10 LTD. CONDENSED STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED June 30, 2015 (Unaudited) ManagingGeneralPartner LimitedPartners Accumulated OtherComprehensive Income (Loss) Total Balance at December31, 2014 $ ) $ ) $ $ ) Participation in revenues, costs and expenses: Net production expenses ) ) - ) Gain on mark-to-market derivatives - - Depletion ) ) - ) Accretion of asset retirement obligation ) ) - ) General and administrative ) ) - ) Net loss ) ) - ) Other comprehensive loss - - ) ) Balance at June 30, 2015 $ ) $ ) $ $ ) See accompanying notes to condensed financial statements. 6 ATLAS AMERICA PUBLIC #10 LTD. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) SixMonthsEndedJune 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depletion Non-cash (gain) loss on derivative value ) Accretion of asset retirement obligation Changes in operating assets and liabilities: Decrease (increase) in accounts receivable trade-affiliate ) Increase in asset retirement receivable-affiliate ) ) Increase in accounts payable trade-affiliate - Decrease in accrued liabilities ) ) Net cash provided by operating activities - Cash flows from financing activities: Distributions to partners - ) Net cash used in financing activities - ) Net change in cash and cash equivalents - ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ - $ - See accompanying notes to condensed financial statements. 7 ATLAS AMERICA PUBLIC #10 LTD.
